 



SECOND AMENDMENT
Dated as of April 28, 2006
To
SECOND AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT
     This Second Amendment (the “Amendment”), dated as of April 28, 2006, is
entered into among BWA Receivables Corporation (the “Borrower”), BorgWarner Inc.
(“BWI” and in its capacity as Collection Agent, the “Collection Agent”) Windmill
Funding Corporation, a Delaware corporation (“Windmill”), the Bank listed on the
signature page hereof (the “Bank”) and ABN AMRO Bank N.V., as agent for
Windmill, and the Banks (the “Agent”).
     Reference is hereby made to that certain Second Amended and Restated
Receivables Loan Agreement, dated as of December 6, 2004 (as amended,
supplemented or otherwise modified through the date hereof, the “Loan
Agreement”), among the Borrower, the Collection Agent, Windmill, the Bank and
the Agent. Terms used herein and not otherwise defined herein which are defined
in each Amended Agreement or the other Transaction Documents (as defined in the
Loan Agreement) shall have the same meaning herein as defined therein.
     For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:
     Section 1. Upon execution by the parties hereto in the space provided for
that purpose below, the Loan Agreement shall be, and it hereby is amended as
follows:
     (a) The date “April 28, 2006” appearing in clause (iv) of the defined term
“Bank Termination Date” appearing in Article I to the Loan Agreement is deleted
and replaced with the date “April 27, 2007.”
     (b) The date “April 28, 2006” appearing in clause (i) of the defined term
“Loan Amortization Date” appearing in Article I of the Loan Agreement is deleted
and replaced with the date “April 27, 2007.”
     Section 2. This Amendment shall become effective as of the date first
stated above once the Agent has received executed counterparts hereof from each
of the parties hereto.
     Section 3. The Loan Agreement, as amended and supplemented hereby or as
contemplated herein, and all rights and powers created thereby and thereunder or
under the other Transaction Documents (as defined in the Loan





--------------------------------------------------------------------------------



 



Agreement) and all other documents executed in connection therewith, are in all
respects ratified and confirmed. From and after the date hereof, the Loan
Agreement shall be amended and supplemented as herein provided, and, except as
so amended and supplemented, the Loan Agreement, each of the other Transaction
Documents and all other documents executed in connection therewith shall remain
in full force and effect.
     Section 4. This Amendment may be executed in two or more counterparts, each
of which shall constitute an original but both or all of which, when taken
together, shall constitute but one instrument.
     Section 5. This Amendment shall be governed and construed in accordance
with the laws of the State of Illinois.
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

            ABN AMRO Bank N.V., as the Agent and as a Bank
      By:         Title:   Kristina Neville, Vice President        BWA
RECEIVABLES CORPORATION
      By:         Title:           BORGWARNER INC.
      By:         Title:        

